      Case 2:19-cv-02452-KJM-AC Document 19 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KIP BRANSON,                                       No. 2:19-cv-2452 AC P
12                        Plaintiff,
13            v.                                         ORDER and
14    TRINITY COUNTY SHERIFF’S                           FINDINGS AND RECOMMENDATIONS
      DEPARTMENT, et al.,
15
                          Defendants.
16

17

18           This prisoner civil rights action, filed pursuant to 42 U.S.C. § 1983, is referred to the

19   undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). By order filed July 9,

20   2020, this court dismissed plaintiff’s complaint with leave to file a First Amended Complaint

21   (FAC) within thirty days. ECF No. 15. The court informed plaintiff that “[f]ailure to timely file a

22   FAC will result in a recommendation that this action be dismissed without prejudice.” Id. at 8.

23           More than thirty days have passed since the service of this court’s order. Plaintiff has not

24   filed a First Amended Complaint or otherwise communicated with the court, indicating that he

25   appears to have abandoned this case.

26           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a

27   district judge to this action.

28   ////
                                                         1
     Case 2:19-cv-02452-KJM-AC Document 19 Filed 08/18/20 Page 2 of 2

 1          Further, for the foregoing reasons, IT IS HEREBY RECOMMENDED that this action be
 2   dismissed without prejudice for lack of prosecution. See Local Rule 110; Fed. R. Civ. P. 41(b).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 5   after being served with these findings and recommendations, plaintiff may file written objections
 6   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 7   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 8   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 9   (9th Cir. 1991).
10   DATED: August 18, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
